DETAILED ACTION
	Applicants’ Amendment and Response, filed 10/7/2020 is entered.  Claim 22 is cancelled; claims 21, 40, 41 are amended; claims 21, 23, 29-32, 39-41 are pending and under current examination
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Groups I (claims 21-23, 29-32, 39-41) in the reply filed on 1/31/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election without traverse of the species pulmonary surfactant-associated protein A1 (SFTPA1) in the reply filed on 1/30/20 is acknowledged.
Claims 1-4, 6, 8-11 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected s, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/31/20.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Withdrawn Rejections
The rejection of claims 21, 22, 29 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in view of Applicants’ amendment and/or cancellation of the claims.
et al., published October 6, 2011, IDS) when taken with US 2008/0286834 (Halenbeck et al., published November 20, 2008; IDS), in view of Applicants’ amendment and/or cancellation of the claims.

Response to Arguments
Applicants argue that a skilled artisan would not have arrived at the claimed invention in view of the teachings of Guild and Nkadi. As an initial matter, the skilled artisan would not have been motivated by Guild and Nkadi because nothing in Guild relates to the mRNA delivery of the specific pulmonary surfactant proteins in the amended claims and Nkadi is completely silent regarding mRNA delivery of any protein, let alone the specific ones recited in the amended claims. In view of this, a skilled artisan would not have had a reasonable expectation of success in arriving at the claimed invention.
Furthermore, nothing in Nkadi teaches or suggests the use of mRNA encoding specific pulmonary surfactants for inducing expression of a polypeptide in a subject. In fact, a skilled artisan would not and could not have embarked on mRNA-mediated therapy in view of the teachings of Nkadi. Moreover, the skilled artisan would not have decided to use the lipid nanoparticle vehicles of Guild in the delivery of mRNA encoding the specific pulmonary surfactant proteins at least because Guild does not disclose that the mRNA encoding the specifically claimed pulmonary surfactant proteins are suitable for a method of inducing expression of a polypeptide as required by the amended claims provided herewith.  See Applicants’ arguments at p. 6 of the Response.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Guild teaches that their methods can treat any disease to increase expression of a functional protein or enzyme.  Guild teaches that their 
Regarding Applicants’ argument at p. 7, pertaining to the double patenting rejection,  the Examiner responds that, contrary to Applicants’ assertions, the rejection is not based upon or rely upon nonclaimed portions of the earlier patent.  In particular, MPEP §804 clearly states that, “Nonstatutory double patenting includes rejections based on anticipation, a one-way determination of "obviousness," or a two-way determination of "obviousness."  In the instant case, the rejection makes clear that the limitation of a SFTPA1 protein is not taught by the ‘021 claims but in view of Nkadi renders those claims obvious.  See also, p. 8 of the prior Office action.  Accordingly, the rejection is proper and is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21, 23, 29-32, 39-41 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0244026 (Guild et al., published October 6, 2011, IDS) when taken with Nkadi et al., Mol Genet Metab. 2009 June ; 97(2): 95–101.
Regarding claims 21 and 41, Guild teaches methods of treatment of diseases by delivery of compositions that transfect target cells (p. 1, ¶6), wherein the composition comprises mRNA (p. 1, ¶8) and comprise an mRNA and a transfer vehicle (p. 1, ¶9).  Guild teaches that the nucleic acids can be formulated in a lipid or liposome transfer vehicle, or can be a lipid nanoparticle (p. 2, ¶11).  
Regarding the limitation in claim 41 regarding the effect of producing the polypeptide in said target cell at least a minimum therapeutic level more than one hour after administration, Guild provides the skilled artisan with the methodology to treat any disease.  Guild teaches that their methods result in long-term expression (p. 13, ¶94); therefore, there would have been a reasonable expectation of success that the polypeptide would have at least a minimum therapeutic level more than one hour after administration.  As noted in In re Aller, 105 USPQ 233 at 235,
More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claim 23, Guild teaches treatment of a subject that has a deficiency in a polypeptide (Abstract; p. 1, ¶7; p. 20, claim 63).
Regarding claim 29, Guild teaches that the transfer vehicle facilitates deliver to target cells (p. 2, ¶11) to transfect the mRNA intracellularly (p. 6, ¶49).
Regarding claim 30, Guild teaches that cationic lipids may be used with lipid nanoparticles (p. 8, ¶60).
Regarding claim 31, Guild teaches the use of non-cationic lipids with a lipid nanoparticle (pp. 8-9, ¶62-63).
Regarding claim 32, Guild teaches that PEG can be used to modify the lipid nanoparticle (p. 8, ¶61). 
Regarding claim 39, Guild teaches that the target cells can comprise hepatocytes, epithelial cells, lung cells, bone cells, etc. (p. 11, ¶79).
Regarding claim 40, Guild teaches methods to treat various diseases (p. 1, ¶10; p. 12, ¶88) by delivery of compositions that transfect target cells (p. 1, ¶6), wherein the composition comprises mRNA (p. 1, ¶8) and comprise an mRNA and a transfer vehicle (p. 1, ¶9).  Guild teaches that the nucleic acids can be formulated in a lipid or liposome transfer vehicle, or can be a lipid nanoparticle (p. 2, ¶11).  
Guild does not explicitly teach that the protein is pulmonary surfactant-associated protein A1 (SFTPA1).
However, Nkadi teaches that pulmonary surfactant is a complex mixture of phospholipids (PL) and proteins (SP) that reduce surface tension at the air-liquid interface of the alveolus, thus preventing its collapse during end-exhalation. The surfactant proteins are SPA, SP-B, SP-C and SP-D (p. 2, ¶1).  In particular, SP-A is a 26–35 kDa glycoprotein synthesized by respiratory cells in the developing fetal lung. It binds and aggregates phospholipids in a calcium-dependent manner and the human SPA gene locus consists of two functional genes, SP-A1 and SP-A2.   See p. 3, SP-A.  Defective surfactant metabolism leads to both morbidity and mortality in preterm and term neonates (p. 5, Defects in Surfactant metabolism).  The combined use of prenatal corticosteroids and postnatal surfactant replacement therapy can be credited with a dramatic improvement in the outcome of patients with RDS, and that gene therapy could overcome the limitations of surfactant replacement therapy in inherited defects of surfactant metabolism (p.9, Summary).
It would have been obvious to the skilled artisan to modify Guild’s teachings to express SFTPA1 in a subject suffering from an inherited defect of surfactant metabolism.  One of skill in the art would have had a reasonable expectation of success in inducing expression of SFTPA1 because Guild teaches that their methods demonstrate a high transfection efficacy (Abstract) and their methods provide a means to increase expression of a functional protein or enzyme (p. 1, ¶9).  Guild states that, “[S]uitable diseases that may be treated are those in which a genetic mutation in a particular gene causes affected cells to not express, have reduced expression of, or to express a non-functional product of that gene.”  See p. 3, ¶22.  Guild teaches that using their mRNAs encoding a deficient protein/enzyme avoids the needs to deliver the nucleic acids to specific organelles within a target cell, and that these mRNAs may be translated immediately (p. 10, ¶75).  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 23, 29-32, 39-41 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,061,021, in view of Nkadi et al., Mol Genet Metab. 2009 June ; 97(2): 95–101.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to overlapping subject matter in that the instant claims and the ‘021 claims are both directed to methods of in vivo expression by administration of an mRNA of an mRNA with a modification of the 5’UTR of SEQ ID NO: 1. 
The instant claims encompass expression of pulmonary surfactant-associated protein A1 (SFTPA1). However, the ‘021 claims teach administration of at least one mRNA molecule encoding a protein of interest (claim 1) and Nkadi teaches gene therapy of surfactant proteins, such as SFTPA1 for treatment of RDS.  Therefore, it would be obvious to modify the ‘021 claims and utilize SFTPA1 mRNA for methods of therapy.
Accordingly, the instant claims are rendered obvious in view of the ‘021 claims.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thaian N. Ton/Primary Examiner, Art Unit 1632